Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18 in the reply filed on January 19, 2022 is acknowledged. Claims 19 and 20 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10,11, 13 and 14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US 6,173,809)
1. A fall protection cable system (figures 1 & 5) configured for installation of a roof on a steel building comprising: 
a starting support post (10; figures 1 & 5) configured for attachment to a first side of the steel building (figures 1& 5), said starting support post having a bottom starting end (34) configured to attach to the first side of the steel building and a top starting end extending above the roof on the first side of the steel building (figures 1 & 5); 
a final support post (another unit 10) configured for attachment to a second side of the steel building (figures 1 & 5), said final support post having a bottom final end (34) configured to attach to the second side of the steel building and a top final end extending above the roof on the second side of the steel building (figures 1 & 5); 
a support cable (14a, 14b) configured to be connected at an elevated position above the roof of the steel building between the top starting end of the starting support post attached to the first side of the steel building and the top final end of the final support post attached to the second side of the steel building (figure 5).  
 
    PNG
    media_image1.png
    1324
    883
    media_image1.png
    Greyscale
 
2. The fall protection cable system according to claim 1, wherein the support cable is configured for allowing a roofing installer to tie off (via 26; figure 5) to the support cable at the elevated position above the roof during installation of the roof (figure 5)
3. The fall protection cable system according to claim 1, wherein: 
the starting support post including: 
a starting horizontal member (62; figure 1) with a starting plate (68) at one end configured for attachment to the steel building (figure 1); 
a starting vertical member (36) rigidly attached to the starting horizontal member and extending upward therefrom (figure 1), where the starting vertical member extends at a starting slightly obtuse angle from the end of the starting horizontal member with the starting plate (figure 1), whereby the starting vertical member is oriented slightly past vertical from the end of the starting horizontal member with the starting plate (figure 1); and   
the final support post including: 
a final horizontal member (62; figure 1) with a final plate (68) at one end configured for attachment to the steel building (figures 1 & 5); 
a final vertical member (36) rigidly attached to the final horizontal member and extending upward therefrom (figures 6, 7), where the final vertical member extends at a final slightly obtuse angle from the end of the final horizontal member with the final plate (figure 1), whereby the final vertical member is oriented slightly past vertical from the end of the final horizontal member with the final plate (figure 1).  
4. The fall protection cable system according to claim 3, wherein a spring deflection (figures 1 & 2) is created under a load of the support cable when a roofing installer falls by a combination of the starting vertical member and the final vertical member being oriented slightly past vertical from one another, wherein the starting vertical member and the final vertical member are configured to bend toward each other under the load of the support cable when the roofing installer falls (figures 1 & 2; tube 36 is disclosed as being made of high-strength, elastic steel A595 grade which allows for the spring deflection).  
10. The fall protection cable system according to claim 1, wherein the starting support post and the final support post are constructed from hollow structural section steel posts (posts 36 are disclosed as being constructed of A595 grade steel throughout the disclosure).  
11. The fall protection cable system according to claim 10, wherein the hollow structural section steel posts of the starting support post in the final support post have a width of 2.5”, a depth of 2.5”, and a thickness of ¼” (col. 11, line 49 - col. 12- line 6).
13. The fall protection cable system according to claim 1 further comprising at least one intermediate support post (another unit 10) positioned between the starting support post and the final support post (see below), each of the at least one intermediate support posts includes: a base (34 of intermediate 10) configured to be positioned on the roof of the steel building at one end of the intermediate support post; a summit at the other end of the intermediate support post positioned at or approximate to the elevated position of the support cable (see below); and a passage at the summit of the intermediate support post configured for receiving the support cable therethrough; the passage supporting the support cable at the elevated position above the roof at a support location of the intermediate support post (see below).

    PNG
    media_image2.png
    144
    505
    media_image2.png
    Greyscale


14. The fall protection cable system according to claim 13, wherein the support location of each of the at least one intermediate support post is positioned a set distance between the starting support post and the final support post, wherein the set distance is between 50 feet and 150 feet (see below).  

    PNG
    media_image3.png
    296
    503
    media_image3.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 6,173,809) alone. 
With respect to claim 12, while Cole et al. does not teach the cable being positioned approximately 8 feet above the roof, examiner notes that adjustment in height of the posts is merely a matter of design choice and refers to MPEP 2144.04 IV. A. Changes in Size/Proportion wherein it is explained that “mere scaling up of prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled”. Examiner also notes that there would be a limited range of useful dimensions in constructing the support posts, as too short a post could interfere with workers walking, and too tall a post would be cumbersome for installation and an accessible for workers time off at elevation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the posts to hold the cable at whatever elevation necessary for the particular job and environment, so as to provide adequate support for users at elevation.
With respect to claim 17, Cole et al. disclose the personal protective equipment configured for tying off a roofing installer to the support cable, the personal protective equipment including a harness (col. 15, lines 40-57) and a lanyard (26). While Cole et al. does not disclose a retractable lanyard, the examiner takes Official Notice that a retractable lanyard would be included in the lanyard in harness system as it is old and well-known component of such systems.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 6,173,809) as applied to claims 1 and 3 above, and further in view of Whitmer (US 4,037,824). Cole et al. does not teach the vertical member of the stanchion to comprise a two-piece member or an angled support member between the vertical and horizontal members of the posts.
However, Whitmer teaches
5. wherein: the starting and final vertical members (10, 10; figure 4) each comprise a 2-piece vertical member (figure 3) having a base member (324b; figure 3) and a telescoping member (324a; figure 3) capable of being removed from the base starting vertical member for transportation; and
7. Wherein the starting in final support posts each include an angled support member (26) rigidly connected between the vertical and horizontal members (figures 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the starting and final posts of Cole et al. with the telescoping construction and angled support member as taught by Whitmer so as to provide additional versatility and breakdown capability to the support posts, while also still providing strengthening means in the connection.


Allowable Subject Matter
Claim 18 is allowable.
Claims 6, 8, 9, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634